Filed 07/23/19
         Fill in this information to identify the case:                         Case 14-25618                                                                  Doc
          B 10 (Supplement 2) (12/11)             (post publication draft)
            Debtor 1              Sheldon Irving Hirsch
                                  __________________________________________________________________

            Debtor 2               Melanie Meilan Hirsch
                                   ________________________________________________________________
            (Spouse, if filing)

                                                    Eastern
            United States Bankruptcy Court for the: ______________________             California
                                                                           District of __________
                                                                                               (State)
            Case number            14-25618
                                   ___________________________________________




          Form 4100R
          Response to Notice of Final Cure Payment                                                                                                    10/15

          According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



           Part 1:          Mortgage Information

                                             US Bank Trust N.A., as trustee of Bungalow Series F Trust                        Court claim no. (if known):
            Name of creditor:                ______________________________________                                           11
                                                                                                                              _________________
                                                                                                         8771____ ____ ____
                                                                                                         ____
            Last 4 digits of any number you use to identify the debtor’s account:

            Property address:                8149 Glen Alta Way
                                             ________________________________________________
                                             Number     Street

                                             _______________________________________________

                                             Citrus Heights                 CA        95610
                                             ________________________________________________
                                             City                        State    ZIP Code



           Part 2:          Prepetition Default Payments

             Check one:

                  Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
                   on the creditor’s claim.

                  Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
                   on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date                  $ __________
                   of this response is:


           Part 3:          Postpetition Mortgage Payment

             Check one:

                  Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
                   the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

                   The next postpetition payment from the debtor(s) is due on:                     07    01 2019
                                                                                                   ____/_____/______
                                                                                                   MM / DD   / YYYY

                  Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
                   of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
                   Creditor asserts that the total amount remaining unpaid as of the date of this response is:
                   a. Total postpetition ongoing payments due:                                                                            (a)   $ __________
                   b. Total fees, charges, expenses, escrow, and costs outstanding:                                                   +   (b)   $ __________

                   c. Total. Add lines a and b.                                                                                           (c)   $ __________
                   Creditor asserts that the debtor(s) are contractually
                   obligated for the postpetition payment(s) that first became                     ____/_____/______
                   due on:                                                                         MM / DD / YYYY


          Form 4100R                                                     Response to Notice of Final Cure Payment                                    page 1
Filed 07/23/19                                                                Case 14-25618                                                                        Doc


       Debtor 1        Sheldon Irving Hirsch
                       _______________________________________________________                                             14-25618
                                                                                                    Case number (if known) _____________________________________
                       First Name      Middle Name              Last Name




        Part 4:       Itemized Payment History


         If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
         debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
         the creditor must attach an itemized payment history disclosing the following amounts from the date of the
         bankruptcy filing through the date of this response:
          all payments received;
          all fees, costs, escrow, and expenses assessed to the mortgage; and
          all amounts the creditor contends remain unpaid.




        Part 5:       Sign Here


         The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
         proof of claim.

         Check the appropriate box::

               I am the creditor.
               I am the creditor’s authorized agent.



        I declare under penalty of perjury that the information provided in this response is true and correct
        to the best of my knowledge, information, and reasonable belief.
        Sign and print your name and your title, if any, and state your address and telephone number if different
        from the notice address listed on the proof of claim to which this response applies.




                       /s/ Kristin A. Zilberstein, Esq.
                          __________________________________________________
                          Signature
                                                                                                    Date    07 23 2019
                                                                                                            ____/_____/________




        Print             Kristin                   A              Zilberstein
                          _________________________________________________________                 Title   Authorized Agent
                                                                                                            ___________________________________
                          First Name                      Middle Name        Last Name




        Company           Ghidotti|Berger
                          _________________________________________________________



        If different from the notice address listed on the proof of claim to which this response applies:



        Address           1920 Old Tustin Ave
                          _________________________________________________________
                          Number                 Street


                          Santa Ana,                        CA         92705
                          ___________________________________________________
                          City                                               State       ZIP Code




        Contact phone      949 _____–
                          (______) 427 _________
                                       2010                                                               kzilberstein@ghidottiberger.co
                                                                                                    Email ________________________




       Form 4100R                                                       Response to Notice of Final Cure Payment                                       page 2
           1 Kristin A. Zilberstein, Esq. (200041)
Filed 07/23/19 GHIDOTTI | BERGER                  Case 14-25618                                               Doc
          2    1920 Old Tustin Ave
          3    Santa Ana,CA 92705
          4    Ph: (949) 427-2010
          4    Fax: (949) 427-2732
               kzilberstein@ghidottiberger.com
          5
               Attorney for Creditor
          6    US Bank Trust N.A., as trustee of Bungalow Series F Trust
          7
                                     UNITED STATES BANKRUPTCY COURT
          8
                                     EASTERN DISTRICT OF CALIFORNIA
          9
                                     (Sacramento)
          10
          9
               In Re:                                               )      CASE NO.:14-25618
         10                                                         )
               Sheldon Irving Hirsch and                            )   CHAPTER 13
         11                                                         )
         12    Melanie Meilan Hirsch                                )   CERTIFICATE OF SERVICE
         13                                                         )
               Debtors.                                             )
         14                                                         )
         15                                                         )
                                                                    )
         16                                                         )
                                                                    )
         17                                                         )
         18
                                                CERTIFICATE OF SERVICE
         19
         20             I am employed in the County of Dallas, State of Texas. I am over the age of
         21    eighteen and not a party to the within action. My business address is: 600 E. John
               Carpenter Fwy, Ste 246, Irving, TX 75062.
         23
         24             I am readily familiar with the business’s practice for collection and processing of

         25    correspondence for mailing with the United States Postal Service; such correspondence would

         26    be deposited with the United States Postal Service the same day of deposit in the ordinary
         27
               course of business.
         28
               On July 23, 2019 I served the following documents described as:

                           •RESPONSE TO NOTICE OF FINAL CURE.




                                                                1
                                                 CERTIFICATE OF SERVICE
Filed 07/23/19                                         Case 14-25618                                               Doc


          1
                 on the interested parties in this action by placing a true and correct copy thereof in a sealed
          2
          3      envelope addressed as follows:

          4      (Via United States Mail)

                 Debtors                                              Debtor’s Counsel
          5      Sheldon Irving Hirsch                                Diana J. Cavanaugh
          6      Melanie Meilan Hirsch                                2801 Concord Blvd.
                 8276 Longden Cir.                                    Concord, CA 94519
                 Citrus Heights, CA
          7
                 95610-0836                                           Trustee
          7                                                           Jan P. Johnson
                                                                      PO Box 1708
          8
                                                                      Sacramento, CA 95812
          9
         10

         11
                 _xx (By First Class Mail) At my business address, I placed such envelope for deposit with
         12
                 the United States Postal Service by placing them for collection and mailing on that date
                 following ordinary business practices.
         13
         14             Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
                 Eastern District of California
         15
                  xx_(Federal) I declare under penalty of perjury under the laws of the United States of
         16      America that the foregoing is true and correct.
         17
                        Executed on July 23, 2019 at Irving, Texas
         18
                 /s / Gene Mays
         19      Gene Mays
         20
         21
         22
         23
         24
         25
         26
         27
         28

                                                                  2
                                                  CERTIFICATE OF SERVICE
Filed 07/23/19      Case 14-25618         Doc




                           3
                 CERTIFICATE OF SERVICE
